Exhibit 10.1

 

FACILITIES AGREEMENT

 

Dated 12th March 2009

 

(1)                                  Sauer-Danfoss Inc.
    as Parent, Original Borrower and Guarantor

 

(2)                                  Danfoss A/S
    as Lender

 

 

for

 

USD 490,000,000
Multicurrency Term Loan and Revolving Credit Facilities

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

1

BACKGROUND

3

2

INTERPRETATION

4

3

COMMITMENT, CURRENCY AND PURPOSE

12

4

CONDITIONS PRECEDENT

12

5

DRAWDOWN

12

6

INTEREST

14

7

DEFAULT INTEREST

14

8

PREPAYMENT AND CANCELLATION

15

9

REPAYMENT

16

10

PAYMENTS IN GENERAL

16

11

FEES

18

12

GUARANTEE AND INDEMNITY

18

13

REPRESENTATIONS AND WARRANTIES

21

14

COVENANTS

22

15

EVENTS OF DEFAULT

24

16

INCREASED COSTS

26

17

FORCE MAJEURE AND SIMILAR EVENTS

27

18

ACCELERATION

27

19

MITIGATION

28

20

CURRENCY INDEMNITY

28

21

OTHER INDEMNITIES

29

22

ASSIGNMENT

30

23

CHANGES TO THE BORROWERS

30

24

LIABILITY

32

25

SET-OFF

32

26

BORROWER’S AGENT

32

27

COMMUNICATIONS

32

28

APPLICABLE LAW AND LEGAL VENUE

33

29

MISCELLANEOUS

34

30

SIGNATORIES

35

1

FORM OF DRAWDOWN NOTICE

36

2

FORM OF SELECTION NOTICE

37

3

FORM OF ACCESSION LETTER

38

4

FORM OF RESIGNATION LETTER

39

5

FORM OF POWER OF ATTORNEY

40

 

2

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated and made on 12th March 2009

 

BETWEEN

 

(1)                                  Sauer-Danfoss Inc.
250 Parkway Drive, Suite 270
Lincolnshire, Illinois 60069
USA

 

(hereinafter referred to as the “Parent” or the “Original Borrower” or the
“Guarantor” as the case may be)

 

(2)                                  DANFOSS A/S

(CVR no. 20165715)

Nordborgvej 81

DK-6430 Nordborg

Denmark

(hereinafter referred to as the “Lender”)

 

1.             BACKGROUND

 

(A)                              The Parent has requested the Lender to provide
to the Borrowers (as hereinafter defined) 18 month revolving credit and term
loan facility facilities in an amount of up to USD 490,000,000 (the “Facility”)
or the equivalent thereof in any Optional Currency (as hereinafter defined).

 

(B)                                The Lender has agreed that subject to the
terms of this Agreement, certain Group Companies (as hereinafter defined) may
accede to the Agreement and become Additional Borrowers.

 

(C)                                The Lender has requested and the Parent has
agreed as a condition precedent to the extension of the Facility that the Parent
will guarantee any borrowings by any Additional Borrower under this Agreement.

 

3

--------------------------------------------------------------------------------


 

2.                                       INTERPRETATION

 

2.1                                 Definitions: In this Agreement the following
words and expressions, except where the context otherwise requires, shall have
the following meaning:

 

2.1.1

 

“Accession Letter”

 

shall mean the accession letter to be delivered by the Parent, the Guarantor and
the Additional Borrower to the Lender in accordance with Clause 23.1 (Additional
Borrowers) substantially in the form attached as Schedule 3 (Form of Accession
Letter);

 

 

 

 

 

2.1.2

 

“Additional Borrower”

 

shall mean any Subsidiary which becomes an Additional Borrower in accordance
with Clause 23 (Changes to the Borrowers);

 

 

 

 

 

2.1.3

 

“Agreement”

 

shall mean this Agreement so designated, with pertaining Schedules as amended
from time to time;

 

 

 

 

 

2.1.4

 

“Authorised Persons”

 

shall mean in respect of the Parent and Guarantor each of the chief executive
officer, the chief financial officer or the treasurer or any person authorised
by a duly signed Power of Attorney and in respect of each other Borrower any
person authorised by a power of attorney duly signed on behalf of such Borrower;

 

 

 

 

 

2.1.5

 

“Availability Period”

 

shall mean the period from and including the Signing Date up to and including
the date falling 30 days before the Final Maturity Date;

 

 

 

 

 

2.1.6

 

“Banking Day”

 

shall mean any day on which banks are open for the transaction of business
(i) in Copenhagen and New York and (ii) in relation to a transaction involving
an Optional Currency (other than EUR) the principal financial centre of the
country of the relevant Optional Currency and (iii) (in relation to any date for
payment or purchase of EUR) which is a TARGET Day (a day on which payments in
EUR are settled in the Trans-European Automated Realtime Gross Settlement
Express Transfer System);

 

 

 

 

 

2.1.7

 

“Base Currency”

 

shall mean USD or such other currency as the Lender and the Parent may agree at
the request

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

of the Parent;

 

 

 

 

 

2.1.8

 

“Borrowers”

 

shall mean the Parent and each Additional Borrower acceding to the Agreement and
Borrower means any or each of them;

 

 

 

 

 

2.1.9

 

“Calculation Period”

 

shall mean each period of four consecutive quarterly financial periods ending on
31.03, 30.06, 30.09 and 31.12, as applicable;

 

 

 

 

 

2.1.10

 

Intentionally left blank.

 

 

 

 

 

 

 

2.1.11

 

“CIBOR”

 

(Copenhagen Interbank Offered Rate) shall mean for a term of any Loan or overdue
amount in DKK

 

 

 

 

 

 

 

 

 

(a)

 

the rates which appears on the applicable screen (i.e. Reuters page DKNA13) or
any successor page thereof; or

 

 

 

 

 

 

 

 

 

 

 

(b)

 

if no screen rate is available for DKK or term of that Loan or overdue amount,
the arithmetic mean (rounded upward to four decimal places) of the rates, as
supplied to the Lender in the Copenhagen interbank market,

 

 

 

 

 

 

 

 

 

as of 11.00 a.m. (Copenhagen time) on the rate fixing day for the offering of
deposits in DKK for a period comparable to that term;

 

 

 

 

 

2.1.12

 

“Contractual Currency”

 

shall mean the currency specified as such in Clause 20.1 (Indemnity);

 

 

 

 

 

2.1.13

 

“Control”

 

shall mean in relation to any entity an entity holding directly or indirectly
more than 50% of the capital and voting rights of another entity;

 

 

 

 

 

2.1.14

 

“Default Interest”

 

shall mean the interest specified as such in Clause 7 (Default Interest);

 

 

 

 

 

2.1.15

 

“DKK”

 

shall mean the lawful currency for the time being of the Kingdom of Denmark;

 

 

 

 

 

2.1.16

 

“Drawing Date”

 

shall mean the date of the making of a Loan pursuant to Clause 5 (Drawdown);

 

5

--------------------------------------------------------------------------------


 

2.1.17

 

“Effective Date”

 

shall mean the date as of which the Facility will become available for drawing
in accordance with Clause 4 (Conditions Precedent);

 

 

 

 

 

2.1.18

 

“End Date”

 

shall mean the maturity date of a Loan pursuant to Clause 5 (Drawdown);

 

 

 

 

 

2.1.19

 

“EUR”

 

shall mean euro being the lawful single currency unit of the participating
member states of the European Monetary Union;

 

 

 

 

 

2.1.20

 

“EURIBOR”

 

(Euro Interbank Offered Rate) shall mean for a term of any Loan or overdue
amount in EUR:

 

 

 

 

 

 

 

 

 

 

(a)

the rates which appear on the applicable screen (i.e. Reuters page EURIBOR01) or
any successor page thereof; or

 

 

 

 

 

 

 

 

 

 

 

 

(b)

if no screen rate is available for that term of that Loan or overdue amount, the
arithmetic mean (rounded upward to four decimal places) of the rates as supplied
to the Lender in the European interbank market,

 

 

 

 

 

 

 

 

 

as of 11.00 a.m. (Brussels time) on the rate fixing day for the offering of
deposits in EUR for a period comparable to that term;

 

 

 

 

 

2.1.21

 

“Event of Accelerated Repayment”

 

shall mean an event specified as such in Clause 18 (Acceleration);

 

 

 

 

 

2.1.22

 

“Event of Default”

 

shall mean an event specified as such in Clause 15 (Events of Default);

 

 

 

 

 

2.1.23

 

“Facility”

 

shall mean the revolving credit facility made available under this Agreement as
described in Clause 1(A) and Clause 3.1 (Facility);

 

 

 

 

 

2.1.24

 

“Final Maturity Date”

 

shall mean the 30 September 2010;

 

 

 

 

 

2.1.25

 

“Finance Documents”

 

shall mean this Agreement with all its appendices and each Accession Letter;

 

 

 

 

 

2.1.26

 

“Financial Indebtedness”

 

shall mean any indebtedness for or in respect of:

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

a)

 

moneys borrowed;

 

 

 

 

 

 

 

 

 

 

 

b)

 

any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

 

 

 

 

 

 

 

 

 

 

c)

 

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 

 

 

 

 

 

 

 

 

 

 

d)

 

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with IFRS or any other applicable accounting
principles, be treated as a finance or capital lease;

 

 

 

 

 

 

 

 

 

 

 

e)

 

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

 

 

 

 

 

 

 

 

 

 

f)

 

any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 

 

 

 

 

 

 

 

 

 

 

g)

 

any derivatives transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value shall be
taken into account);

 

 

 

 

 

 

 

 

 

 

 

h)

 

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

 

 

 

 

 

 

 

 

 

 

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above;

 

 

 

 

 

2.1.27

 

“Group” and “Group Companies”

 

shall mean the Parent and its Subsidiaries;

 

7

--------------------------------------------------------------------------------


 

2.1.28

 

“Guarantor”

 

shall mean the Parent;

 

 

 

 

 

2.1.29

 

“IBOR”

 

shall mean LIBOR, CIBOR or EURIBOR, as applicable;

 

 

 

 

 

2.1.30

 

“IFRS”

 

shall mean international accounting standards within the meaning of IAS
Regulations 1606/2002 to the extent applicable to the relevant financial
statements;

 

 

 

 

 

2.1.31

 

“Increased Costs”

 

shall mean (without double counting):

 

 

 

 

 

 

 

 

 

a)

 

an additional or increased cost;

 

 

 

 

 

 

 

 

 

 

 

b)

 

a reduction in the rate of return under a Finance Document or on its overall
capital; or

 

 

 

 

 

 

 

 

 

 

 

c)

 

reduction of an amount due and payable under any Finance Document;

 

 

 

 

 

 

 

 

 

 

 

which is incurred or suffered by the Lender or any of its affiliates but only to
the extent attributable to the Lender having entered into any Finance Document
or funding or performing its obligations under any Finance Document;

 

 

 

 

 

2.1.32

 

“Interest Payment Date”

 

shall subject to Clause 8.12 (Voluntary Prepayment) mean the last day of each
Interest Period;

 

 

 

 

 

2.1.33

 

“Interest Period”

 

shall mean a period of 1 (one), 3 (three), 6 (six), or 12 (twelve) months or
such other period as agreed upon in advance between the relevant Borrower and
the Lender for the calculation of the interest on the Loan, provided that any
such period:

 

 

 

 

 

 

 

 

 

 

1)

shall start on the Drawing Date;

 

 

 

 

 

 

 

 

 

 

 

 

2)

which would otherwise end on a day which is not a Banking Day shall be extended
to the next succeeding day which is a Banking Day in the same calendar month (if
there is one) or the proceeding Banking Day (if there is not) or whatever day
the Lender determines is market practice;

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

3)

which would otherwise end on a day occurring after the Final Maturity Date shall
be shortened to end on the Final Maturity Date;

 

 

 

 

 

 

2.1.34

 

“Interest Rate”

 

shall mean the rate of interest payable by the relevant Borrower to the Lender
in respect of any Loan equal to the aggregate of LIBOR (if the Loan is
denominated in USD), CIBOR (if the Loan is denominated in DKK) or EURIBOR (if
the Loan is denominated in EUR) or LIBOR for any other Optional Currency and the
applicable Margin;

 

 

 

 

 

 

 

 

 

If at any date LIBOR, EURIBOR or CIBOR does not reflect the Lender’s cost of
funds excluding the Lenders margin, the Lender shall notify the relevant
Borrower. Subsequent to such notice, the Interest Rate shall mean the aggregate
of the greater of (i) the Lender’s cost of funds (excluding the Lender’s margin)
and the applicable Margin, or (ii) LIBOR and the applicable Margin.

 

 

 

 

 

2.1.35

 

“LIBOR”

(London Interbank Offered Rate) shall mean for a term of any Loan or overdue
amount denominated in USD or any currency other than EUR and DKK:

 

 

 

 

 

 

 

 

 

(a)

the rates which appears on the applicable screen (i.e. Reuters
page LIBOR01/LIBOR02 or any successor page thereof); or

 

 

 

 

 

 

 

 

 

 

 

 

(b)

if no screen rate is available for the relevant currency or term of that Loan or
overdue amount, the arithmetic mean (rounded upward to four decimal places) of
the rates, as supplied to the Lender in the London interbank market,

 

 

 

 

 

 

 

 

 

 

as of 11.00 a.m. (London time) on the rate fixing day for the offering of
deposits in the currency of that Loan or overdue amount for a period comparable
to that term;

 

 

 

 

2.1.36

 

“Loan”

shall mean a loan/draw down made or to be

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

made under this Facility;

 

 

 

 

 

2.1.37

 

“Margin”

 

shall mean the margin specified as such in Clause 6.1 (Margin);

 

 

 

 

 

2.1.38

 

“Material Adverse Effect”

 

shall mean the occurrence of one or more events which in the reasonable opinion
of the Lender have a material adverse effect on:

 

 

 

 

 

 

 

 

 

a)

 

the ability of the Borrowers and/or the Guarantor or the Group (taken as a
whole) to perform their obligations under the Finance Documents; or

 

 

 

 

 

 

 

 

 

 

 

b)

 

the validity or enforceability of any of the Finance Document or the rights or
remedies of the Lender under any of the Finance Document;

 

 

 

 

 

2.1.39

 

“Notice”

 

shall mean a communication specified as such in Clause 27.1 (Communications);

 

 

 

 

 

2.1.40

 

“Notice of Drawdown”

 

shall mean a notice from a Borrower to the Lender substantially in the form set
out in Schedule 1 (Form of Notice of Drawdown) whereby a Borrower requests a
Loan;

 

 

 

 

 

2.1.41

 

“Optional Currency”

 

shall mean USD or EUR and subject to the prior approval of the Lender or such
other currency as agreed between the Borrower and the Lender which is freely
convertible into USD and available to the Lender in the Lender’s sole opinion;

 

 

 

 

 

2.1.42

 

“Original Borrower”

 

Shall mean the Parent;

 

 

 

 

 

2.1.43

 

“Parent”

 

Shall mean Sauer-Danfoss Inc., situated at 250 Parkway Drive, Suite 270,
Lincolnshire, Illinois 60069, USA, existing under the laws of the State of
Delaware.

 

 

 

 

 

2.1.44

 

“Party(ies)”

 

Shall mean any or all of the parties hereto as indicated in each instance by
context;

 

 

 

 

 

2.1.45

 

“Relevant Amount”

 

Shall mean the amount specified as such in Clause 20.1.2 (Payment of Deficit);

 

 

 

 

 

2.1.46

 

“Repayment Date”

 

Shall mean the Final Maturity Date;

 

 

 

 

 

2.1.47

 

“Repeating

 

Shall mean each of the representations and

 

10

--------------------------------------------------------------------------------


 

 

 

Representations”

 

warranties set out in Clause 13.1

 

 

 

 

 

2.1.48

 

“Resignation Letter”

 

Shall mean the resignation letter to be delivered by the Parent and the relevant
Borrower to the Lender in accordance with Clause 23.6 (Resignation of a
Borrower) substantially in the form attached as Schedule 4 (Form of Resignation
Letter);

 

 

 

 

 

2.1.49

 

“Selection Notice”

 

shall mean a notice from a Borrower to the Lender substantially in the form set
out in Schedule 2 (Form of Selection Notice) whereby a Borrower request a new
Interest Period and/or request a change of currency for the Facility;

 

 

 

 

 

2.1.50

 

“Signing Date”

 

shall mean the date of this Agreement;

 

 

 

 

 

2.1.51

 

“Subsidiary”

 

shall mean an entity (whether or not now existing) Controlled by the Parent;

 

 

 

 

 

2.1.52

 

“Taxes”

 

shall mean all present and future income and other taxes, value added tax,
withholding tax, levies, imposts, stamp, registration and other duties,
deductions, charges, compulsory loans and withholdings whatsoever together with
interest thereon and penalties with respect thereto, if any, and any payments
made on or in respect thereof imposed by any authority at any time in respect of
any payments made or to be made to the Lender hereunder;

 

 

 

 

 

2.1.53

 

“USD”

 

shall mean the lawful currency for the time being of the United States of
America.

 

2.2

 

References: In this Agreement, unless the contrary intention appears, a
reference to:

 

 

 

2.2.1

 

A provision of law is a reference to that provision as amended or re-enacted;

 

 

 

2.2.2

 

A Clause or a Schedule is a reference to a clause or a schedule to this
Agreement;

 

 

 

2.2.3

 

A person or entity includes its transferees and assigns;

 

 

 

2.2.4

 

Words importing the singular shall include the plural and vice versa.

 

11

--------------------------------------------------------------------------------


 

3.             FACILITY, CURRENCY AND PURPOSE

 

3.1           Facility: Subject to the terms and conditions of this Agreement,
the Lender hereby agrees to make available to the Borrower a term loan and
revolving credit facility in an aggregate amount equal to the Facility, as
defined in Clause 1(A).

 

3.2           Liability several and not joint: The liability of each of the
Borrowers hereunder shall be several and not joint, however subject to the
Guarantors obligations in accordance with Clause 12 (Guarantees and Indemnity).

 

3.3           Purpose: The Facility is extended for the refinancing of the
Borrowers’ existing committed term loans and revolving facilities (Syndicate,
USPP and FIH) and leasing arrangements with FIH (total approximately USD 400
million) and projected operational requirements (approximately USD 90 million).
The Facility is extended as a revolving credit facility for general corporate
purposes.

 

3.4           Currency: Any Loan made hereunder shall be denominated in the Base
Currency or in any Optional Currency.

 

3.5           Expiry of the Facility: The Facility shall lapse at the end of the
Availability Period.

 

4.             CONDITIONS PRECEDENT

 

4.1           Conditions Precedent: It is a condition precedent to the
availability of the Facility to the Borrowers that the Lender has received the
following documents and evidence in the form and substance as satisfactory to
the Lender:

 

4.1.1        Notice of Drawdown: Each Notice of Drawdown in accordance with
Clause 5.1.5 (Notice of Drawdown);

 

4.1.2        Agreement: An original copy of this Agreement, duly executed by all
Parties.

 

4.2           Completion Failure: The commitment of the Lender to make the
Facility available to the Borrowers shall lapse if the conditions precedent
referred to in Clause 4.1 (Conditions Precedent) have not been satisfied with
respect to the Borrowers, the Parent and the Guarantor prior to the first
drawdown. Upon the occurrence of an automatic cancellation as per this Clause 4
(Conditions Precedent) the Parent shall (subject to receipt of documentation of
such costs) reimburse the Lender the market costs of unwinding any funding
obtained plus any other costs incurred by the Lender in connection with the
cancellation of the funding.

 

5.           DRAWDOWN

 

5.1           Availability: For the duration of the Availability Period, Loans
in the Base Currency or an Optional Currency, approved by the Lender, may be
requested by any Borrower and shall be made subject to:

 

12

--------------------------------------------------------------------------------


 

5.1.1        Conditions Precedent: the conditions precedent set out in Clause 4
(Conditions Precedent) having been and continuing to be fulfilled with respect
to the Borrower in question and/or the Guarantor;

 

5.1.2        No Event of Default: no Event of Default or Event of Accelerated
Repayment having occurred with respect to the Borrower in question and no other
event having occurred with respect to said Borrower which would constitute an
Event of Default or an Event of Accelerated Repayment provided that in each case
such event is continuing; and

 

5.1.3        Free Transferability: with respect to the requested Loan no
hindrances in the transfer of convertible currency from any member of the
European Monetary Union, to the Kingdom of Denmark, the United States of America
or to any country the currency of which is an Optional Currency (if relevant)
has occurred or is threatening; and

 

5.1.4        Representation and Warranties: each of the representations and
warranties mentioned in Clause 13 (Representations and Warranties) with respect
to the Borrower in question remaining accurate and true in all material respects
on each Drawing Date as if given on that date by reference to the facts and
circumstances then existing; and

 

5.1.5        Notice of Drawdown: the receipt by the Lender of a duly completed
Notice of Drawdown from a Borrower in the form set out in Schedule 1 (Form of
Notice of Drawdown) prior to 10.00 a.m. Copenhagen time 10 (ten) Banking Days in
advance of the requested Drawing Date; and

 

5.1.6        Completion of Notice of Drawdown: Each Notice of Drawdown is
irrevocable and will not be regarded as having been duly completed unless a) it
identifies the Borrower; b) it states the proposed Base Currency or Optional
Currency amount to be made; c) the Interest Period for the relevant Loan; d) the
Drawing Date for the relevant Loan; e) the End Date for the relevant Loan and d)
the proposed Drawing Date is a Banking Day falling within the Availability
Period; and

 

5.1.7        Drawings: For the duration of the Availability Period and subject
to the terms of this Agreement the Facility shall be available for drawings,
however, in each event in a minimum amount of USD 1,000,000 (USD one million)
and furthermore in integral multiples of USD 100,000 (USD one hundred thousand)
or the equivalent thereof in any Optional Currency in integral multiples of
1,000,000 (one million); and

 

5.1.8        Authorisation: Each Borrower hereby irrevocably and unconditionally
authorises the Lender to draw and settle (by way of set-off or otherwise)
without the receipt of a Notice of Drawdown to such effect the proceeds of a
Loan for the purposes of discharging interest accrued and payable as set out
herein or fees and costs incurred and reimbursable by that Borrower as set out
in Clauses 11 (Fees) and 21 (Other Indemnities).

 

13

--------------------------------------------------------------------------------


 

6.             INTEREST

 

6.1           Margin: The Margin shall be 8.00% p.a.

 

6.2           Interest Payment: A Borrower to which a Loan has been made shall
subject to Clause 6.4 (Payment of Interest) pay interest in respect of that Loan
in arrears on each Interest Payment Date calculated at the rate of the Interest
Rate.

 

6.3           Selection of Interest Period: A Borrower’s choice of Interest
Period shall be specified in the Notice of Drawdown in the form set out in
Schedule 1 (Form of Notice of Drawdown) in a Selection Notice in the form set
out in Schedule 2 (Form of Selection Notice), to be received by the Lender prior
to 10.00 a.m. Copenhagen time 4 (four) Banking Days in advance of the first day
of the requested Interest Period. If an Interest Period has not been selected by
the relevant Borrower in the Notice of Drawdown or in the Selection Notice where
applicable, the Interest Period shall be for a duration of 1 (one) month.

 

6.4           Selection of Currency: A Borrower may at the end of an Interest
Period, select another Optional Currency subject to the Lender receiving from
the Borrower a duly completed and irrevocable Selection Notice.

 

6.5           Payment of Interest: The Borrower shall pay accrued interest on
outstanding Loans on the last day of each Interest Period. Interest accrued in
respect of any Loan with an Interest Period of a duration in excess of 6 (six)
months shall fall due, be paid and discharged in instalments whereof the first
payment shall be made on the day occurring 6 (six) months after the Drawing Date
in relation to such Loan for the period then lapsed and hence at the end of each
following 6 (six) months period and the balance in respect of any residual
period which is of a duration of less than 6 (six) months shall be made by the
relevant Borrower at the end of the Interest Period in respect of such Loan.

 

6.6           Calculation of Interest: The Interest Rate on each Loan for each
Interest Period is the percentage rate per annum which is the aggregate of the
applicable Margin and LIBOR, CIBOR or EURIBOR as defined under Interest Rate
herein.

 

6.7           Day Count Convention: Interest shall be calculated on the actual
number of days elapsed on a 360 days year basis or on such other basis as is
customary in respect of the relevant currency.

 

7.             DEFAULT INTEREST

 

7.1           Default Interest: In the event that any Borrower fails to pay any
principal, interest or any other amount due and payable hereunder, that Borrower
shall pay to the Lender interest (the “Default Interest”) on such amount from
the due date until payment is received by the Lender at a rate of the lesser of
5% p.a. above the Interest Rate or the maximum allowed by applicable law (in
respect of such period as determined by the Lender in its reasonable opinion).
The Default Interest will be compounded at the end of the funding period
determined by the Lender as per this Clause 7 (Default Interest) and is payable
on demand.

 

14

--------------------------------------------------------------------------------


 

8.             PREPAYMENT AND CANCELLATION

 

8.1           The terms, rates, and general conditions in this Agreement may at
any time be changed by Lender with 15 days’ notice to Borrower, subject to the
following limitations:

 

8.1.1        Lender shall not modify the Final Maturity Date or the amount of
the Facility;

 

8.1.2        No change shall have the effect of increasing the Margin to an
annual rate in excess of 8% unless the independent directors of the Parent’s
Board of Directors reasonably determine that a proposed Margin in excess of 8%
is fair;

 

8.1.3        No change shall be made to the Agreement except to the extent
required by applicable law or substantially equivalent changes to Lender’s
credit facilities;

 

8.1.4        At the time of making any change, Lender must reasonably believe,
after consultation with Parent, that the change will not result in or lead to a
default by any Borrower under this Agreement or any other agreement to which
such Borrower is a party.

 

8.2           Voluntary Prepayment: A Borrower may at any time during the Period
subject to that Borrower giving the Lender 15 (fifteen) days’ irrevocable prior
written notice and subject to Clauses 8.3 (Funding Costs) and 8.6 (Minimum
Amounts) prepay part or all of any Loan.

 

8.3           Funding Costs: If the date of repayment as selected by a Borrower
falls before the lapse of an Interest Period, that Borrower shall reimburse the
Lender the market costs of unwinding the funding obtained (i.e. for the period
commencing at the date of repayment and ending on the applicable Interest
Payment Date(s)) in addition to any other costs incurred by the Lender (as
reasonably determined by the Lender and subject to documentation thereof) in
connection with the cancellation of any funding obtained or otherwise. Any
broken funding benefits shall accrue for the account of and be paid to the
relevant Borrower.

 

8.4           Redrawing: Any amounts voluntarily prepaid (but not cancelled) in
accordance with this Clause 8 (Prepayment and Cancellation) may be redrawn up to
the maximum of the Facility as stipulated at any given point in time according
to Clause 1(A) (Facility), such redrawing to be in accordance with Clause 5
(Drawdown).

 

8.5           Cancellation Notice - Parent: The Parent may at any time during
the Availability Period subject to the Parent giving the Lender 15 (fifteen)
days’ irrevocable prior written notice and subject to Clauses 8.3 (Funding
Costs) and 8.7 (Minimum Amounts) cancel part or all of the unutilised part of
the Facility such cancellation giving rise to the payment of a cancellation fee
of 2 %. No amount of the Facility cancelled may subsequently be reinstated.

 

8.6           Minimum Amounts: A cancellation (wholly or partly) of the Facility
or prepayment (wholly or partly) of any Loan shall be in minimum amounts of USD
5,000,000 (USD five million) and furthermore in integral multiples of USD
1,000,000 (USD

 

15

--------------------------------------------------------------------------------


 

one million) or the equivalent thereof in any Optional Currency in integral
multiples of 1,000,000 (one million).

 

8.7           Rollover: Any Loan made hereunder shall be repaid in full at the
occurrence of the relevant Repayment Date. Such repayment can, however, subject
to Clause 9.1 (Final Maturity Date) and furthermore conditional on the receipt
of a Notice of Drawdown to such effect by the Lender and compliance by the
relevant Borrower with the other terms hereof be made by application of the
proceeds of a new Loan in an amount equivalent to the Loan to be repaid.

 

9.           REPAYMENT

 

9.1           Final Maturity Date: The Facility together with all unpaid accrued
interest, fees, charges and any other sum payable by each Borrower hereunder
shall in any event be repaid in full at the Final Maturity Date in the currency
in which any Loan and other amounts are owed.

 

10.           PAYMENTS IN GENERAL

 

10.1         Payments: All payments by a Borrower to the Lender under this
Agreement shall be made as follows:

 

10.1.1     Account and Banking Day: All payments shall be paid to the Lender to
such account or accounts as the Lender may nominate from time to time, not later
than 10.00 a.m. Copenhagen time on the Banking Day when such payments become due
and payable. If any Taxes are payable and reimbursable by a Borrower as set out
in Clause 10.1.3 (Tax Indemnity) solely due to the nomination by the Lender of
an account to which a payment shall be made in a specific country that Borrower
shall however be entitled to require the Lender to nominate an account prior to
the making of such payment in i) the principal financial centre of the country
of the relevant currency in relation to which a payment is to be made; or ii) if
the payment is to be made in EUR in the principal financial centre of any member
state of the European Communities that has adopted EUR as its lawful currency.
If a payment falls due on a day which is not a Banking Day, unless such Banking
Day would fall into the next calendar month or if the day on which that payment
was otherwise due was the Final Maturity Date. In such case, the amount to be
paid shall be due and payable on the immediately preceding Banking Day;

 

10.1.2     Free of Set-off: All payments to be made by the Lender or the
Guarantor under this Agreement shall be made with value on the due date in full
in immediately available cleared funds without any set-off or counterclaim
regardless of whether set-off or counterclaim arises from this Agreement or from
any other relationship between the Parties hereto. However, the respective
Borrower and the Guarantor shall be entitled to set-off claims that have been
acknowledged in writing by the Lender or claims that have been finally settled
by arbitration in accordance with Clause 28 (Applicable law and legal venue);

 

16

--------------------------------------------------------------------------------


 

10.1.3     Tax Indemnity: All payments by a Borrower under this Agreement shall
be made free and clear and without any deduction for or on account of any Taxes
(other than the Lender’s net income tax) imposed by any country or by any
authority except to the extent that a Borrower is required by law to make
payment subject to any Taxes. If any Taxes or amounts in respect of Tax must be
deducted, or any other deductions must be made, from any amounts payable or paid
by a Borrower to the Lender under this Agreement, that Borrower shall pay on
demand on a full indemnity basis or in any event within 10 (ten) Banking Days
such additional amounts as will result in the Lender receiving a net amount
equal to the full amount which it would have received had payment not been made
subject to Tax or other deduction. For the avoidance of doubt the parties hereto
agree that all amounts set out, or expressed to be payable under this Agreement
by a Borrower which (in whole or in part) constitute the consideration for value
added tax purposes shall be deemed to be exclusive of any value added tax which
is chargeable on such supply, and accordingly, subject to the paragraph below,
if value added tax is chargeable on any supply made by the Lender to a Borrower
under this Agreement, that Borrower shall pay to the Lender (in addition to and
at the same time as paying the consideration) an amount equal to the amount of
the value added tax (and the Lender shall promptly provide an appropriate value
added tax invoice to that Borrower). Furthermore where this Agreement requires a
Borrower to reimburse the Lender for any costs or expenses, that Borrower shall
also at the same time pay and indemnify the Lender against all value added tax
incurred by the Lender in respect of the costs or expenses to the extent that
the Lender reasonably determines that neither it nor any other member of any
group of which it is a member for value added tax purposes is entitled to credit
or repayment from the relevant tax authority in respect of the value added tax;

 

10.1.4     Gross-Up: In the event of a Borrower being compelled by law to make
any deduction that Borrower shall pay any such additional amounts as will result
in the Lender receiving the full amounts due under this Agreement;

 

10.1.5     Credits: If a Borrower makes any increased payment pursuant to Clause
10.1.3 (Tax Indemnity) or Clause 10.1.4 (Gross-Up) for the account of the Lender
and the Lender receives a credit against or relief or remission for or a
repayment of any Tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such payment, the
Lender shall, to the extent that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or repayment and provided that
the relevant Borrower has not already recovered such amount paid by way of a
credit relief, remission of payment pay to the Borrower the amount recovered and
attributable to such deduction or withholding;

 

10.1.6     Order of Appropriation: In the event that the Lender receives a
payment insufficient to discharge all the amounts then due and payable by a
Borrower under this Agreement, the Lender shall in the first

 

17

--------------------------------------------------------------------------------


 

instance apply that payment towards the discharge of any fees, charges, expenses
or other costs, in the second instance against interest, in the third instance
towards the repayment of the principal Loan and in the fourth instance in or
towards payment of any other sum due but unpaid under this Agreement. The order
of appropriation set out in this Clause 10.1.6 (Order of Appropriation) shall
override any appropriation made by that Borrower;

 

10.1.7     Prima Facie Evidence: Save in the case of manifest error and subject
to 10 (ten) days notice from the Lender causing no reasonable protest from the
Parent in such regard, the books and accounts of the Lender shall always be
considered prima facie evidence so that the payment of any amount being claimed
by the Lender as due and payable cannot be suspended or withheld by a Borrower
by reason of a dispute on what is due and payable. Payment by a Borrower is
without prejudice, however, to the obligation of the Lender to repay any amount
collected or received in excess.

 

11.         FEES

 

11.1         Facility Fee: The Parent shall pay to the Lender a one-time up
front fee of 1,75% (the “Facility Fee”). The Facility is payable within 3
(three) days of the Signing Date.

 

11.2         Commitment Fee on the undrawn amount of the Facility: The Parent
shall pay to the Lender a commitment fee of 50 % of the Margin p.a. of any
undrawn amount of the Facility, accruing from the Signing Date and calculated
quarterly in arrears on 31 March, 30 June, 30 September and 31 December, first
time 31 March 2009, and on the basis of the actual number of days elapsed and a
calendar year of 360 days. Accrued Commitment Fee is payable in the Base
Currency on the above calculation days and on the date the Facility is cancelled
in full.

 

12.         GUARANTEES AND INDEMNITY

 

12.1         Guarantee and Indemnity: The Guarantor unconditionally and
irrevocably guarantees as primary obligor and not merely as surety to the
Lender:

 

(a)     the due and punctual performance by each of the Borrowers of all their
respective obligations under or in respect of the Finance Documents;

 

(b)     the due and punctual payment by each of the Borrowers of any and all
sums, which are now or at any time hereafter will be payable by such Borrowers
under or in connection with the Finance Documents (including, without
limitation, principal, interest, default interest, fees and other costs payable
as a result of the occurrence of an Event of Default); and

 

(c)     to indemnify the Lender immediately on demand against any losses,
liabilities or any other costs suffered, incurred or paid or to be paid by it
if, any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal. The

 

18

--------------------------------------------------------------------------------


 

amount of the loss, liability or cost under this indemnity shall be equal to the
amount which the Lender would otherwise have been entitled to recover.

 

12.2         Continuing Guarantee: This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by the Borrowers under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.

 

12.3         Reinstatement: If any payment by any Borrower or the Guarantor or
any discharge given by the Lender (whether in respect of the obligations of any
Borrower or the Guarantor or any security for those obligations or otherwise) is
avoided or reduced as a result of insolvency or any similar event:

 

(a)     the liability of each Borrower or the Guarantor shall continue as if the
payment, discharge, avoidance or reduction had not occurred; and

 

(b)     the Lender shall be entitled to recover the value or amount of that
security or payment from each Borrower or the Guarantor, as if the payment,
discharge, avoidance or reduction had not occurred.

 

12.4         Waiver of Defences: The obligations of the Guarantor under this
Clause 12 will not be affected by an act, omission, matter or thing which, but
for this Clause 12, would reduce, release or prejudice any of its obligations
under this Clause 12 (without limitation and whether or not known to it or the
Lender) including:

 

(a)     any time, waiver or consent granted to, or composition with, any
Borrower or the Guarantor or other person;

 

(b)     the release of any Borrower or the Guarantor or any other person under
the terms of any composition or arrangement with any creditor of any member of
the Group;

 

(c)     the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Borrower or the Guarantor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 

(d)     any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Borrower or the Guarantor
or any other person;

 

(e)     any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature) or replacement of a Finance Document or any other document or security;

 

(f)      any unenforceability, illegality or invalidity of any obligation of any
person under the Finance Documents or any other document or security; or

 

(g)     any insolvency or similar proceedings.

 

19

--------------------------------------------------------------------------------


 

12.5         Guarantor Intent: Without prejudice to the generality of Clause
12.4 Waiver of Defences), the Guarantor expressly confirms that it intends that
this guarantee shall extend from time to time to any (however fundamental)
variation, increase, extension or addition of or to any of the Finance Documents
and/or any facility or amount made available under any of the Finance Documents
for the purposes of or in connection with any of the following: acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.

 

12.6         Immediate Recourse: The Guarantor waives any right it may have of
first requiring the Lender to proceed against or enforce any other rights or
security or claim payment from any person before claiming from the Guarantor
under this Clause 12. This waiver applies irrespective of any law or any
provision under any of the Finance Documents to the contrary.

 

12.7         Appropriations: Until all amounts which may be or become payable by
the Borrowers under or in connection with the Finance Documents have been
irrevocably paid in full, the Lender may:

 

(a)     refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender in respect of those amounts, or apply and enforce
the same in such manner and order as it sees fit (whether against those amounts
or otherwise) and the Guarantor shall not be entitled to the benefit of the
same; and

 

(b)     hold in an interest-bearing suspense account any moneys received from
the Guarantor or on account of the Guarantor’s liability under this Clause 12.

 

12.8         Deferral of the Guarantor’s Rights: Until all amounts which may be
or become payable by the Borrowers under or in connection with the Finance
Documents have been irrevocably paid in full and unless the Lender otherwise
directs, the Guarantor will not exercise any rights which it may have by reason
of performance by it of its obligations under the Finance Documents:

 

(a)     to be indemnified by any Borrower; and/or

 

(b)     to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Lender under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by the Lender.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender by
the Borrowers under or in connection with the Finance Documents to be repaid in
full on trust for the Lender and shall promptly pay or transfer the same to the
Lender.

 

20

--------------------------------------------------------------------------------


 

12.9                          Additional Security: This guarantee is in addition
to and is not in any way prejudiced by any other guarantee or security now or
subsequently held by the Lender.

 

13.          REPRESENTATIONS AND WARRANTIES

 

13.1                          Representations and Warranties: Each Borrower and
the Guarantor hereby represents and warrants for itself to the Lender that:

 

13.1.1                Corporate Existence: It is a duly organised and validly
existing entity under the law of its jurisdiction of incorporation;

 

13.1.2                Ultra Vires Activities: It is not engaged in any business
activities other than allowed for in its Articles of Association;

 

13.1.3                Powers and Authorisations: The execution and delivery of
the Finance Documents and the transactions contemplated herein are within its
power and authority and have been duly authorised by proper corporate
resolutions and/or other necessary actions and will not violate any laws,
rules or regulations applying to it;

 

13.1.4                License and Registration: Any and all authorisations,
consents, licenses or approvals of (if any) and all registrations and filings
with any administrative agency or governmental or other body required pursuant
to the laws of the State of Delaware and the laws of any other relevant
jurisdiction in connection with the signing and execution by it of the Finance
Documents or for the performance by it or for the validity and enforceability of
the terms hereof have been made or obtained as the case may be;

 

13.1.5                Validity and Enforceability: The Finance Documents
constitute legal, valid and binding obligations of the relevant Borrower and the
Guarantor and - to the knowledge of the Borrower and the Guarantor - are
enforceable in accordance with their terms;

 

13.1.6                Performance: The performance or undertaking by a Borrower
and the Guarantor of the obligations set out in the Finance Documents will - to
the knowledge of the Borrower and the Guarantor - not contravene any applicable
law or regulation or any agreement binding upon it;

 

13.1.7                  Information:

 

All information provided by the Borrowers, the Parent and the Guarantor to the
Lender is true and accurate in every material respect and all information
relevant to the provision of the Facility has been disclosed to the Lender;

 

13.1.8                Pari Passu: It’s obligations under the Finance Documents
rank at least pari passu with all its other unsecured and unsubordinated
obligations (unless mandatorily preferred by law);

 

21

--------------------------------------------------------------------------------


 

13.1.9                No Default: No Event of Default has occurred and none will
occur as a result of the exercise of its rights or the performance of its
obligations under the Finance Documents;

 

13.1.10          No Material Adverse Change: As of the Signing Date no
circumstance or condition has occurred which could reasonably be expected to
have a Material Adverse Effect on the Parent or the Group (seen as a whole);

 

13.1.11          No proceedings pending or threatened. No litigation,
arbitration or administrative proceedings of or before any court, arbitral body
or agency which, if adversely determined, might reasonably be expected to have a
Material Adverse Effect on the Parent or the Group (seen as a whole) have (to
the best of its knowledge and belief) been started or threatened against it or
any of the Group Companies;

 

13.1.12          Repetition. The Repeating Representations are deemed to be made
by the Borrowers and the Guarantor by reference to the facts and circumstances
then existing on:

 

a)              the date of each Drawdown Request and the first day of each
Interest Period;

 

b)             in the case of an Additional Borrower, the day on which the
Subsidiary becomes (or it is proposed that the Subsidiary becomes) an Additional
Borrower; and

 

c)              the date of delivery of a Selection Notice to the Lender.

 

14.                                 COVENANTS

 

14.1                         Covenants: Each Borrower and the Guarantor hereby
on its own behalf covenants and undertakes vis-à-vis the Lender that for as long
as the Facility of the Lender is in force or the Facility or any other amount
remains outstanding under this Agreement:

 

14.1.1               Obligations: to discharge all its obligations as they fall
due, including all undisputed indebtedness, operation expenses and taxes;

 

14.1.2               Events of Default: forthwith to inform the Lender upon that
Borrower or the Guarantor becoming aware of the occurrence or the threatening
occurrence of an event which would constitute an Event of Default, and provide
the Lender with full details of any steps which the relevant Borrower or the
Guarantor is taking or considering to take, in order to remedy or mitigate the
effects of such event or otherwise in connection therewith; the relevant
Borrower or the Guarantor shall supply to the Lender promptly at any time, if
the Lender so requests, a certificate signed by Authorised Persons on its behalf
certifying that: (i) no Event of Default is outstanding or, if an Event of
Default is outstanding, specifying the Event of Default and the steps, if any,
being taken to remedy it; and that (ii) no threatening Event of Default seems
likely to occur;

 

22

--------------------------------------------------------------------------------


 

14.1.3               Pari Passu Ranking: to procure that the obligations of each
Borrower under this Agreement do and will rank at least pari passu in all
respects with all that Borrower’s other present and future unsecured obligations
towards any third party (apart from obligations mandatorily preferred by law);

 

14.1.4               Execution of Further Documents: to issue and/or execute any
such further assurances and documents required by law, or which the Lender
reasonably considers necessary or expedient to establish, maintain, preserve or
protect the Lender’s rights under these terms and generally to carry out the
true intent of these terms;

 

14.1.5               Disposal of Assets: The Borrowers and the Guarantor will
not dispose of any asset or series of disposals of assets which disposal would
cause a Material Adverse Effect. The Borrowers and the Guarantor will also
ensure that no Group Company will dispose of any asset or series of disposals of
assets if such disposal would have a Material Adverse Effect. These restrictions
do not, however, apply to:

 

a)                 sales in the ordinary course of business; or

 

b)                disposals on arm’s length terms for fair market value;

 

14.1.6               Negative Pledge: The Borrowers and the Guarantor will not
create or permit any security (“Security”) for Financial Indebtedness over any
of its assets. It will also ensure that no Group Companies creates or permits
any Security for Financial Indebtedness over any of its assets. These
prohibitions do not, however, apply to the following:

 

14.1.6.1          any Security already in existence at the date of this
Agreement;

 

14.1.6.2          liens arising by operation of law;

 

14.1.6.3          any Security on any asset of any company existing at the time
that company is acquired by a member of the Group. This exception will, however,
only apply to an acquisition made after the date of this Agreement where the
Security is:

 

(a)               not created in contemplation of that acquisition;

 

(b)              remains confined to the asset it covered at the date of the
acquisition; and

 

(c)               does not Secure any indebtedness not secured by it at the date
of the acquisition;

 

14.1.6.4          any Security created on any asset acquired after the date of
this Agreement to secure Financial Indebtedness incurred solely for the purpose
of financing all or any part

 

23

--------------------------------------------------------------------------------


 

of the purchase price or acquisition cost of that asset. This exception will,
however, only apply if the Security remains confined to that asset and attaches
at the time of its acquisition;

 

14.1.6.5          any Security created with the prior written consent of the
Lender;

 

14.1.6.6          any Security arising out of the refinancing of any Financial
Indebtedness secured by any Security permitted by any of sub-clause (1), (2),
(3), (4) or (5). This exception will, however, only apply if the amount of that
Financial Indebtedness is not increased and is not secured by any additional
assets;

 

14.1.7     Insurance: The Borrowers and the Guarantor will effect and maintain
and will ensure that the Group Companies effects and maintains insurance against
risks relating to its activities, property, assets and liabilities at
commercially prudent levels;

 

14.1.8     Compliance with Laws: The Borrowers and the Guarantor will comply,
and will ensure that the Group Companies complies in all material respects, with
all applicable laws and regulations, and the terms of all consents,
authorisations, permits and licences, which, for the avoidance of doubt, shall
include environmental laws and permits and authorisations;

 

14.1.9                Change of Business: The Borrowers and the Guarantor shall
procure that no substantial change is made to the general nature of the business
of the Borrowers or the Group from that carried on at the date of this Agreement
without the consent of the Lender, such consent not to unreasonably withheld;

 

14.1.10           Merger. No Borrower or Guarantor shall (and the Parent shall
ensure that no other member of the Group will) enter into any amalgamation,
demerger, merger or corporate reconstruction, which could reasonably be expected
to have a Material Adverse Effect and the Parent and any Borrower shall only
enter into any such amalgamation, demerger, merger or corporate reconstruction
if the Parent or Borrower shall be the surviving company.

 

15.                                 EVENTS OF DEFAULT

 

15.1                           Any of the following events shall be deemed to
constitute an event of default under this Agreement:

 

15.1.1             Payment Failure: Failure by a Borrower to pay promptly and
for value on the due date any sum whatsoever due for payment by a Borrower to
the Lender under this Agreement except that any failure to pay any amount when
due shall not constitute an Event of Default if such failure is due to a
clerical error or is remedied within 3 (three) Banking Days

 

24

--------------------------------------------------------------------------------


 

following the remittance by the Lender of a written Notice to the relevant
Borrower of such payment failure;

 

15.1.2               Other Non-compliance: If a Borrower fails in complying with
any other of its obligations according to this Agreement, after having received
10 (ten) Banking Days’ Notice from the Lender of such failure;

 

15.1.3               Misrepresentation. Any representation or statement made or
deemed to be made by a Borrower or the Guarantor in the Finance Documents or any
other document delivered by or on behalf of a Borrower or the Guarantor under or
in connection with any Finance Document is or proves to have been incorrect or
misleading in any material respect when made or deemed to be made;

 

15.1.4               Validity and Enforceability: If a Finance Document or any
other instrument or document delivered hereunder has not been duly authorised,
executed and delivered or does not constitute legal, valid and binding
obligations of a Borrower or the Guarantor enforceable against that Borrower or
the Guarantor in accordance with its terms or cease to be enforceable by the
Lender for any reason whatsoever;

 

15.1.5               Null and void: If this Agreement or any of the provisions
thereof shall at any time for any reason cease to be in full force and effect,
be declared void or shall be repudiated by a Borrower or the Guarantor or the
validity or enforceability thereof shall at any time be contested by a Borrower
or the Guarantor, or a Borrower or the Guarantor shall deny it has any or any
further liability or obligation thereunder;

 

15.1.6               Inability: If a Borrower or the Guarantor is unable or
admits its inability to pay its debts;

 

15.1.7               Liquidation and Bankruptcy: If a Borrower or the Guarantor
goes into voluntary liquidation or is wound-up, suspends payments (de facto or
by petition to the applicable authorities), seeks a composition in respect of
any Financial Indebtedness, is declared bankrupt, is dissolved, liquidated,
reconstructed or petitions are raised for dissolution, liquidation or
bankruptcy, or similar proceedings are instituted by or against that Borrower or
the Guarantor;

 

15.1.8               Cross Default: Any Financial Indebtedness of the Group and
any of the Group Companies:

 

15.1.8.1         is not paid or repaid when due or within any originally
applicable grace period; or

 

15.1.8.2         becomes capable of being declared due and payable before its
stated date of payment,

 

25

--------------------------------------------------------------------------------


 

unless the amount of Financial Indebtedness to which sub-clause 15.1.8.1 or
15.1.8.2 applies does not exceed USD 5,000,000 (or the equivalent in any other
currency;

 

15.1.9                        Ownership of the Group Companies. A Borrower
(other than the Parent) is not or ceases to be a Subsidiary of the Parent;

 

15.1.10                  Unlawfulness. It is or becomes unlawful for a Borrower
or the Guarantor to perform any of its material obligations under the Finance
Documents;

 

15.1.11                  Repudiation. A Borrower or the Guarantor repudiates a
Finance Document or evidences an intention to repudiate a Finance Document.

 

15.2                          No Implied Waiver: Any remedy period granted as
per Clause 15 (Events of Default) or any other time or waiver otherwise granted
by the Lender in connection with the occurrence of an Event of Default shall
have no consequences as to any costs, increased interest or other amount payable
by the relevant Borrower or the Guarantor following the occurrence of that Event
of Default.

 

16.                                INCREASED COSTS

 

16.1                        Notification: If as a result of any change in, or
any change in the interpretation or application of, any law or regulation or any
other provision having a similar effect (whether having the force of law or not)
or compliance with any regulation made after the date of this Agreement,
(including any law or regulation relating to taxation, or reserve asset, special
deposit, cash ratio, liquidity or capital adequacy requirements or any other
form of banking or monetary control) the Lender incurs an Increased Cost then
and in each such case the Lender shall notify the Parent in writing of such
Increased Cost promptly upon it becoming aware of the same and the Parent shall
either:

 

16.1.1                        Compensation Payment: pay to the Lender such
amount as shall compensate the Lender for such Increased Cost relating to this
Agreement upon demand from time to time by the Lender. The Borrower may request
reasonable evidence including details of the Increased Cost and the events
giving rise to it, but the Lender does not necessarily need to disclose any
information which is, in its reasonable opinion, confidential or if disclosure
would be contrary to any of its banking policies as such banking policies are
evidenced in writing; or

 

16.1.2                           Prepayment: prepay the Loan in accordance with
Clause 8 (Prepayment and Cancellation); or

 

16.1.3                        Transfer of Loan: enter into negotiations with the
Lender as set out in Clause 19 (Mitigation) unless to do so might, in the
opinion of the Lender be prejudicial to the Lender.

 

16.2                         Clause 16 (Increased Costs) does not apply to any
Increased Cost provided for by the operation of Clause 10.1.3 (Tax Indemnity) or
attributable i) to any change in

 

26

--------------------------------------------------------------------------------


 

the rate of tax on overall net income of the Lender; or ii) to any mandatory
cost existing and levied at the date hereof as a result of any regulatory
requirement.

 

17.                                FORCE MAJEURE AND SIMILAR EVENTS

 

17.1                        Force Majeure: The Lender and/or the
Borrower/Parent/Guarantor shall not be liable for any failure by such party to
perform, or delays in performing, the whole or any part of this Agreement due to
reason of any causes beyond such party’s reasonable control (including but not
limited to war, acts of war or civil commotion, floods, electricity power cuts,
storms, action or regulation of any governmental body or local authority, from
strikes, employees’ meetings regarding matters concerning the trade, blockades
or boycotts or from other work stoppages relating to the collective agreements).
Such events will constitute force majeure.

 

17.2                          Similar Events: Notwithstanding any other
provisions of this Agreement, the obligation of the Lender to make or maintain
the Loan shall cease if funds in the stipulated currency, markets, interest
rates or interest periods are unavailable or subject to conditions under which
the Lender cannot reasonably fulfil its obligations under this Agreement.

 

18.                            ACCELERATION

 

18.1                        Event of Accelerated Repayment: Each of the
following events, (“Event of Accelerated Repayment”), shall be deemed to
constitute an event the occurrence of which shall warrant a demand from the
Lender for the immediate - and no later than 10 (ten) days - repayment of the
Facility and any other outstanding hereunder:

 

18.1.1                  Illegality: the making or maintaining of the Facility in
full or complying with the Finance Documents becomes unlawful by any applicable
law or regulation;

 

18.1.2                  Event of Default: the occurrence of an Event of Default
as per Clause 15 above (Events of Default);

 

Consequences. Should an event of illegality or an Event of Default occur and the
Lender in its reasonable opinion determines that the Event of Default is
incapable of remedy within a period of 30 days from the occurrence of the
relevant event, the Lender is entitled to demand immediate repayment of the
outstanding Loan(s) in respect of which such event of illegality or Event of
Default has occurred with the addition of accrued interest thereon - and in case
of an Event of Default - in addition to (subject to receipt of documentation of
such costs) any costs and expenses, loss or damage including but not limited to
loss of margin to the Lender) incurred by the Lender resulting from the event
and from the resulting termination of the Facility provided that any breakage
costs or any loss of Margin shall be calculated on the basis of the period until
the next Interest Payment Date(s) in respect of any Loan(s) forming part of the
Facility, any reasonable costs in connection with steps to protect the Lender’s
interests, any costs or loss sustained or incurred in connection with the
funding of Loans under the Facility in the market, any costs or loss which the
Lender may sustain because the Facility cannot be re-employed at the same rate
of interest as provided for in this Agreement and for any other reason
whatsoever.

 

27

--------------------------------------------------------------------------------


 

18.2                          Event of Accelerated Repayment: Should any Event
of Accelerated Repayment as per Clause 18 (Acceleration) occur the Lender is
entitled to demand immediate repayment of the Facility together with any
interest due but unpaid, and any costs incurred in such connection (including
unwinding costs).

 

18.3                          Default Interest: After the occurrence of an Event
of Default, interest on the outstanding Loans under the Facility and all other
sums due shall be calculated at the rate of the Default Interest as per Clause 7
(Default Interest) until the Event of Default is remedied or the Facility and
such other sums are discharged.

 

19.           MITIGATION

 

19.1         Mitigation: If circumstances arise in respect of the Lender which
would, or would upon the giving of notice, result in:

 

19.1.1                  a Borrower or the Guarantor being obliged to pay to the
Lender additional amounts pursuant to Clauses 10.1.3 (Tax Indemnity), 10.1.4
(Gross-up) or any amounts pursuant to Clause 16 (Increased Costs); or

 

19.1.2                  a Borrower or the Guarantor being obliged to repay the
Loan pursuant to Clause 18 (Acceleration);

 

then, without in any way limiting, reducing or otherwise qualifying the relevant
Borrower’s and the Guarantors obligations under Clauses 10.1.3 (Tax Indemnity),
10.1.4 (Gross-up) or 16 (Increased Costs) the Lender shall in consultation with
that Borrower or the Guarantor take such reasonable steps as may be open to them
to mitigate or remove such circumstances, including (without limitation) by way
of transfer of their rights and obligations under this Agreement to another bank
or financial institution acceptable to that Borrower and the Guarantor for a
consideration agreed between the Lender and the prospective transferee, unless
to do so might (in the reasonable opinion of the Lender) be prejudicial to the
Lender.

 

20.         CURRENCY INDEMNITY

 

20.1                          Indemnity: If the Lender receives an amount in
respect of a Borrower’s liability under the Agreement or if that liability by a
court order is converted into a currency other than the currency (the
“Contractual Currency”) in which the amount is expressed to be payable under the
Agreement:

 

20.1.1                  Conversion Loss: that Borrower or the Guarantor shall
indemnify the Lender as an independent obligation against any loss or liability
arising out of or as a result of the conversion; and

 

20.1.2                  Payment of Deficit: if the amount received (the
“Relevant Amount”) by the Lender, when converted into the Contractual Currency
at a market rate in the usual course of its business, is less than the amount
owed in the Contractual Currency, that Borrower or the Guarantor shall forthwith
pay to the Lender an amount in the Contractual Currency equal to the deficit and
if the Relevant Amount is more than the amount

 

28

--------------------------------------------------------------------------------


 

owed in the Contractual Currency, the Lender shall pay to that Borrower an
amount in the Contractual Currency equal to the Margin; and

 

20.1.3                  Exchange Costs and Taxes: that Borrower or the Guarantor
shall pay to the Lender any exchange costs and Taxes payable in connection with
any such conversion.

 

20.2                          Waiver: A Borrower waives any right it may have in
any jurisdiction to pay any amount under the Agreement in a currency other than
that in which it is expressed to be payable.

 

21.                              OTHER INDEMNITIES

 

21.1                        Subsequent Fees and Costs: The Parent shall
indemnify and/or reimburse the Lender against or for all reasonable costs and
expenses (subject to receipt of documentation of such costs) (including, but not
limited to the internal cost to the Lender (as determined by the Lender in its
reasonable opinion) towards administration of the Facility upon the occurrence
or threatening occurrence of an Event of Default communicated to a Borrower and
the Parent by the Lender) incurred by them:

 

21.1.1                  in protecting any of their rights, in enforcing any
claim against the relevant Borrower or in suing for or recovering any sum due to
it under this Agreement or any opinion or document contemplated hereby, subject
to such expenses and costs being incurred as a consequence of the relevant
Borrower not complying with the terms of this Agreement as determined by the
Lender;

 

21.1.2                  as a result of an amendment to this Agreement or any
document contemplated hereby, subject to such amendment being required for
reasons attributable to a Borrower.

 

21.2                          Default Interest: All such costs and expenses
incurred by the Lender and reimbursable by the Parent as per 21.1 (Subsequent
Fees and Costs) shall carry interest for the period commencing at the lapse of
14 (fourteen) days from the day written demand was made by the Lender to the
Parent until the day the Lender receives reimbursement at the rate of the
Default Interest as per Clause 7 (Default Interest).

 

21.3                          Amendments: In respect of any amendment to this
Agreement (including alterations or addenda to the body of this document or to
any Schedule hereto or any other arrangement carried out with the purpose of
amending the terms herein) requested by the Parent and agreed to by the Lender,
the Parent shall indemnify and/or reimburse the Lender for any reasonable cost
and expenses incurred by it in arranging the amendment(s) requested.

 

21.4                          Base Currency Excess: If the aggregate outstanding
under this Facility, including outstanding in Optional Currencies converted into
the Base Currency using the exchange rate applied by the Lender, exceeds 110 %
of the aggregate Facility in the Base Currency due to currency fluctuations or
for other reasons measured over the

 

29

--------------------------------------------------------------------------------


 

preceding 3 months period, the Borrowers or the Guarantor shall prepay the
amount of such excess on demand by the Lender.

 

22.          ASSIGNMENT

 

22.1                          Assignment by the Borrower: The Borrowers and the
Parent may not assign, transfer, novate or dispose of any of its rights or
obligations hereunder without the prior written consent of the Lender, which may
be denied by the Lender at its sole discretion.

 

22.2                          Assignment by the Lender: The Lender may without
costs or increased obligations to any of the Borrowers (with respect to gross-up
or otherwise), at any time:

 

a)                        assign, transfer, novate or sub-participate all or any
of its rights and benefits and obligations under this Agreement within its group
(either to a parent company of the Lender or to a subsidiary of the Lender)
provided that the assignee provable is capable of continuing to fulfil the
obligations of the assignor; or

 

b)                       sub-participate (silent participation) any of its
rights and benefits and obligations under this Agreement to other banks or
companies, or

 

c)                        assign, transfer, novate or sub-participate all or any
of its rights and benefits and obligations under this Agreement to other banks
or companies, subject to the Parent’s prior approval not to be unreasonably
withheld.

 

22.3                          Disclosure: The Lender may disclose to any person
with whom it is proposing to enter, or has entered into, any kind of assignment,
transfer, novation or sub-participation:

 

22.3.1      a copy of the Agreement; and/or

 

22.3.2      any information which the Lender has received under or in connection
with this Agreement.

 

The right to assign, transfer, novate or sub-participate is subject to the cost
and expense being paid by the assignee Lender entering into such transaction;

 

22.4                          Legal requirement to disclose: The Lender may in
any event disclose information obtained in connection with this Agreement to a
third party where such disclosure is required by applicable law or regulation so
requires.

 

23.                              CHANGES TO THE BORROWERS

 

23.1                        Additional Borrowers: Subject to the following
provisions of this Clause 23 (Changes to the Borrowers), the Parent may request
that any Group Company becomes an Additional Borrower under the Agreement
guaranteed by the Guarantor according to Clause 12 (Guarantees and Indemnity).

 

30

--------------------------------------------------------------------------------


 

23.2                          Lender’s Discretion: Upon receipt of such request
as referred to in Clause 23.1 (Additional Borrowers) from the Parent, the Lender

 

shall within 15 (fifteen) days notify the Parent of its decision as to whether
to accept the relevant Group Company as an Additional Borrower. The Lender may
at its sole discretion deny to give such acceptance.

 

23.3                          Information: Subject to Clause 23.2 (Lender’s
Discretion) the relevant Group Company shall become an Additional Borrower if:

 

23.3.1                    the Lender approves the addition of that Group
Company;

 

23.3.2                  the Parent confirms that no Event of Default is
continuing or would occur as a result of that Group Company becoming an
Additional Borrower; and

 

23.3.3                  the Lender has received all of the documents and other
evidence set out in Clause 4.1 (Conditions Precedent) in relation to that
Additional Borrower each in form and substance satisfactory to the Lender and an
Accession Letter to this Agreement executed by the Additional Borrower, the
Parent and the Guarantor.

 

23.4                           Notification of Receipt of Clause 23.3.3
Documentation: The Lender shall notify the Parent promptly upon being satisfied
that it has received (in form and substance satisfactory to it) all the
documents and other evidence required under Clause 23.3.3.

 

23.5                           Repetition of Representations: delivery of an
Accession Letter constitutes confirmation by the relevant member of the Group
that the representations and warranties referred to in Clause 13 are true and
correct in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing.

 

23.6                          Resignation of a Borrower: The Parent may request
that a Borrower (other than the Parent) ceases to be a Borrower by delivering to
the Lender a Resignation Letter substantially in the form set out in Schedule 4
(Resignation Letter).

 

23.7                          Acceptance of the Resignation Letter: The Lender
shall accept a Resignation Letter and notify the Parent of its acceptance if:

 

23.7.1                  the Parent has confirmed that no Event of Default is
continuing or would result from the acceptance of the Resignation Letter;

 

23.7.2                  no payment is due from the relevant Borrower and the
relevant Borrower has no further liabilities to the Lender; and

 

23.7.3                  the relevant Borrower is under no contractual or
contingent obligations as a Borrower under the Finance Documents.

 

23.8                          Notification of Acceptance of Resignation: Upon
notification by the Lender to the Parent of its acceptance of the resignation of
the relevant Borrower, that Subsidiary shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower.

 

31

--------------------------------------------------------------------------------


 

24.          LIABILITY

 

24.1                          Several Liability: The obligations of each
Borrower under the Finance Documents are several and not joint, however subject
to the Guarantors obligations in accordance with Clause 12 (Guarantees and
Indemnity).

 

25.         SET-OFF

 

25.1                          Set-Off: The Lender may set-off any matured
obligation from the Borrowers under the Finance Documents (to the extent
beneficially owned by the Lender) against any matured obligation owed by the
Lender to the relevant Borrower, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Lender may convert either obligation into the Base Currency
using the exchange rate applied by the Lender and/or other currency at the
Lenders discretion for the purpose of the set-off.

 

26.          BORROWER’S AGENT

 

26.1                          Each Borrower irrevocably appoints the Parent as
its agent in relation to the Finance Documents for the purposes of executing and
delivering any Notice of Drawdown, any Accession Letter and other documents
required pursuant to the Finance Documents on its behalf and generally agreeing
and executing any notices, documents, consents, waivers and amendments
(howsoever fundamental and notwithstanding any increase in obligations of or
other effect on a Borrower) entered into in connection with the Finance
Documents (including confirmation of continuation of obligations in connection
with any modification, waiver or amendment in relation to the Facility) and
receiving and acknowledging on its behalf all amendments and other notices
delivered to it pursuant to the terms of the Finance Documents.

 

27.          COMMUNICATIONS

 

27.1                          Communications: All notices, advice, statements,
requests, demands and other communications (all of which hereinafter in this
Clause and for the purposes of the Agreement called “Notice”) shall be made in
writing and in the English language and shall be given or made (unless provided
otherwise in this Agreement) by airmail or air courier (but then, in the event
of non routine Notices, to be confirmed by airmail), facsimile, telegram or
cable and shall be addressed as follows

 

In the case of the Parent, the Guarantor and/or Additional Borrowers to:

 

Sauer-Danfoss Inc.

250 Parkway Drive, Suite 270
Lincolnshire, Illinois 60069 USA

 

Attn.: Chuck Cohrs

Telephone: 1 847 876 1713

E-mail: ccohrs@sauer-danfoss.com

 

32

--------------------------------------------------------------------------------


 

In the case of the Lender, regarding Contact for Operational Matters (Drawdown
Notice, Selection Notice etc.) and Contact for Credit Matters (Financial
Statements, Budget etc.) to:

 

Danfoss A/S

(CVR-no 20165715)

Nordborgvej 81

DK-6430 Nordborg
Denmark

 

Attn.: Ole Albertsen or Henrik Garboel Andersen
Telephone: +45 74 88 52 89 or +45 74 88 51 12
E-mail: Albertsen@danfoss.com or HGA@danfoss.com

 

or to such other address as may from time to time be notified in writing by
either party to the other, provided that any such variation shall take effect as
from the third day after the day of receipt of the respective Notice by the
other party (unless a later date should have been notified therein).

 

27.2                          Effectively Given Notice: Any Notice given
hereunder shall be deemed received by the party or other entity to whom notice
is to be given:

 

27.2.1                           3 (three) days after the date of sending if
sent by airmail; or

 

27.2.2                           2 (two) Banking Days after the date of sending
if sent by air courier; or

 

27.2.3                              on the date of transmission if sent by
e-mail, facsimile, telegram or cable unless received on a non-working day or
after business hours in the place of receipt, in which event the Notice shall be
deemed to have been received on the next following working day in such place.

 

27.3                          No Implied Waiver: The failure of a party to
forward any Notice or the failure thereof to arrive shall never be deemed to
release the other parties hereto from any of their respective obligations under
the Agreement or any other document envisaged hereunder.

 

28.          APPLICABLE LAW AND LEGAL VENUE

 

28.1                          Governing Law: This Agreement shall be governed by
and construed in accordance with the laws of the Kingdom of Denmark, with the
exception of its conflict of law provisions.

 

28.2                          Jurisdiction: Disputes etc. in connection with
this Agreement shall be submitted to the jurisdiction of the City Court of
Copenhagen (Københavns Byret).

 

28.3                          Enforceability: The obligations of each Borrower
and the Guarantor under this Agreement constitutes unconditional unilateral
payment obligations of that Borrower and the Guarantor and shall be enforceable
by the Lender in accordance with the provisions of § 478, 1st paragraph, no 5 of
the Danish Act no 905/1992-11-10 (“Retsplejeloven”).

 

33

--------------------------------------------------------------------------------


 

28.4                          Legal Venue: Any dispute arising out of this
Agreement which cannot be solved amicable shall subject to Clause 28.3
(Enforceability) be subject to final and binding arbitration in accordance with
the rules of the Danish Institute of Arbitration in force from time to time.

 

28.5                          Language: The language of any proceedings as per
Clause 28.3 (Enforceability) and 28.4 (Legal Venue) shall be Danish, provided
that the Lender and the Parent explicitly agree that neither of the parties
hereto shall be required to translate any document filed or produced in
preparation of or in connection with such proceedings which has originally been
drafted in the English language (including but not limited to this Agreement and
the Schedules hereto) into the Danish language as a precondition for the
instigation or furtherance of any legal proceedings except to the extent that it
is required by law and regulation of mandatory application. In the event that a
translation of any document is required pursuant to applicable law and
regulation the submission thereof for the purposes of any proceedings shall
solely be permissible to the extent that such translation has been prepared by
an authorised translator appointed by the Lender at its sole discretion and
furthermore provided that any discrepancy or ambiguity in any translated
document shall be resolved by reference to the English version thereof. Any cost
incurred in connection with such translation shall be for the account of the
Parent as set out in Clause 21 (Other Indemnities).

 

29.                                 MISCELLANEOUS

 

29.1                          Entire Agreement: This Agreement constitutes the
entire agreement between the Parent, the Borrower and the Guarantor and the
Lender in relation to the Facility and such documents shall not be varied in
their terms by any oral agreement or representation or otherwise than by a
written document of the same date or later than this Agreement executed by or on
behalf of the relevant parties.

 

29.2                          Severability: If any term or provision of these
terms is to any extent held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining terms or provisions (and
any other application of the said terms or provisions) shall not in any way be
affected or impaired.

 

29.3                          No Implied Waiver: No failure or delay on the part
of the Lender in exercising any right, power or remedy will operate as a waiver
of it nor will any single or partial exercise of any such right, power or remedy
preclude any other or further exercise of such right, power or remedy.

 

29.4                          Binding Agreement This Agreement and the
pertaining documents shall be binding upon and enure to the benefit of each
party hereto and its or any subsequent successors and permitted assignees.

 

29.5                          Counterparts of Agreement: This Agreement is made
in 3 (three) counterparts, 1 (one) for the Parent, 1 (one) for the Guarantor and
1 (one) for the Lender. Each counterpart shall be considered as an original.

 

34

--------------------------------------------------------------------------------


 

30.      SIGNATORIES

 

IN WITNESS WHEREOF each of the Parties hereto has caused this Agreement to be
signed on the date of this Agreement.

 

 

 

/s/ Karl Schmidt

 

Sauer-Danfoss Inc.

as the Parent, Guarantor and the Original Borrower

 

 

 

/s/ Frederik Lotz

 

Danfoss A/S

as the Lender

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF DRAWDOWN NOTICE

 

[LETTERHEAD OF THE BORROWER]

To:         DANFOSS A/S (the “Lender”)

Nordborgvej 81

DK-6430 Nordborg

Denmark

 

E-mail: Albertsen@danfoss.com and HGA@danfoss.com

 

Dated: [DD Month 20xx]

 

Re: USD 490,000,000 Multicurrency Term Loan and Revolving Credit Facilities
Agreement dated 12th March 2009 (the “Agreement”) – Notice of Drawdown

 

1)        We refer to the Agreement. This is a Notice of Drawdown. Terms defined
in the Agreement have the same meaning in this Notice of Drawdown unless given a
different meaning in this Notice of Drawdown.

 

2)         We hereby request that a Loan is made as provided for by Clause 5
(Drawdown) of the Agreement as follows:

 

·                  Amount:

·                  Currency:

·                  Interest Period:

·                  Drawing Date:

·                  End Date:

 

3)         The proceeds of this Loan shall be credited to our account, account
number [ ].

 

4)        We confirm that each of the conditions specified in Clause 4
(Conditions Precedent) of the Agreement is satisfied, that the representations
and warranties as per Clause 13 (Representations and Warranties) are true and
correct on the date of this request and that no Event of Default is threatening
or has occurred.

 

5)   This Drawdown Notice is irrevocable.

 

[Place and date]

 

 

 

 

Sauer-Danfoss Inc.

[SIGNATURES OF DULY AUTHORISED PERSONS]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FORM OF SELECTION NOTICE

 

[LETTERHEAD OF THE BORROWER]

 

To:                         DANFOSS A/S (the “Lender”)

Nordborgvej 81

DK-6430 Nordborg

Denmark

 

E-mail: Albertsen@danfoss.com and HGA@danfoss.com

 

Dated: [DD Month 20xx]

 

Re: USD 490,000,000Multicurrency Term Loan and Revolving Credit Facilities
Agreement dated 12th March 2009 (the “Agreement”) – Selection Notice

 

1)        We refer to the Agreement. This is a Selection Notice. Terms defined
in the Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

 

2)        We refer to the Facility in [identify currency] with an Interest
Period ending on [DD Month 20xx].

 

3)        [We request that the Facility to be divided into [specify] with the
following Base Currency Amount and Interest Periods]

 

or

 

[We request that the next Interest Period for the above Facility is [ ].]

 

4)        We request that the above Facility is [denominated in the same
currency for the next Interest Period]/[denominated in the following currencies:
[ ]].

 

5)         The proceeds of any change in currency should be credited to account,
account number [ ].

 

6)        We confirm that each of the conditions specified in Clause 4
(Conditions Precedent) of the Agreement is satisfied, that the representations
and warranties as per Clause 13 (Representations and Warranties) are true and
correct on the date of this request and that no Event of Default is threatening
or has occurred.

 

7)    This Selection Notice is irrevocable.

 

[Place and date]

 

 

 

Sauer-Danfoss Inc.

[SIGNATURES OF DULY AUTHORISED PERSONS]

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF ACCESSION LETTER

 

[LETTERHEAD OF THE PARENT]

 

To:                         DANFOSS A/S (the “Lender”)

                                           Nordborgvej 81

DK-6430 Nordborg

Denmark

 

E-mail: Albertsen@danfoss.com and HGA@danfoss.com

 

From:     [Subsidiary] and Sauer-Danfoss Inc.

 

Dated: [DD Month 20xx]

 

Re: USD 490,000,000 Multicurrency Term Loan and Revolving Credit Facilities
Agreement dated 12th March 2009 (the “Agreement”) – Accession Letter

 

1.                                      We refer to the Agreement. This is an
Accession Letter. Terms defined in the Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

 

2.                                      [SUBSIDIARY] agrees to become an
Additional Borrower and to be bound by the terms of the Agreement, and the other
Finance Documents as an Additional Borrower pursuant to Clause 23.1 (Additional
Borrowers). [SUBSIDIARY] is a company duly incorporated under the laws of [NAME
OF RELEVANT JURISDICTION] and is a limited liability company with registered
number [NUMBER].

 

3.                                      [SUBSIDIARY] administrative details are
as follows:

 

(A)       Address:         [ADDRESS]

 

(B)       Fax No.:           [NUMBER]

 

(C)       E-Mail:            [E-MAIL ADDRESS]

 

(D)       Attention:       [SPECIFY]

 

4.             This Accession Letter is governed by and construed in accordance
with the laws of the Kingdom of Denmark.

 

[Place and date]

 

Accepted as Parent and Guarantor:

 

Accepted as Additional Borrower:

 

 

 

 

 

 

 

 

 

Sauer-Danfoss Inc.

 

[SUBSIDIARY]

 

38

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FORM OF RESIGNATION LETTER

 

[LETTERHEAD OF THE PARENT]

To:                                      DANFOSS A/S (the “Lender”)

Nordborgvej 81

DK-6430 Nordborg

Denmark

 

E-mail: Albertsen@danfoss.com and HGA@danfoss.com

 

From:        [Subsidiary] and Sauer-Danfoss Inc.

 

Dated: [DD Month 20xx]

 

Re: USD 490,000,000 Multicurrency Term Loan and Revolving Credit Facilities
Agreement dated 12th March 2009 (the “Agreement”) – Resignation Letter

 

1.                                           We refer to the Agreement. This is
a Resignation Letter. Terms defined in the Agreement have the same meaning in
this Resignation Letter unless given a different meaning in this Resignation
Letter.

 

2.                                           Pursuant to Clause 23.6
(Resignation of a Borrower), we request that [RESIGNING BORROWER] be released
from its obligations as a Borrower under the Agreement and the Finance
Documents.

 

3.                                            We confirm that:

 

3.1                                      No Event of Default is continuing or
would result from the acceptance of this request;

 

3.2                                     No payment is due from [RESIGNING
BORROWER] and [RESIGNING BORROWER] has no further liabilities to the Lender; and

 

3.3                                     [RESIGNING BORROWER] is under no
contractual or contingent obligations as a Borrower under the Finance Documents.

 

4.                                        This Resignation Letter is governed by
and construed in accordance with the laws of the Kingdom of Denmark.

 

[Place and date]

 

 

 

 

 

[PARENT]

 

[RESIGNING BORROWER]

[SIGNATURES OF DULY AUTHORISED PERSONS]

 

 

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF POWER OF ATTORNEY

 

To:                                     DANFOSS A/S (the “Lender”)

Nordborgvej 81

DK-6430 Nordborg

Denmark

 

E-mail: Albertsen@danfoss.com and HGA@danfoss.com

 

Re: USD 490,000,000 Term Loan and Revolving Credit Facilities Agreement dated
12th March 2009 (the “Agreement”) – Power of Attorney

 

The undersigned Sauer-Danfoss Inc. hereby authorises – any two persons jointly:

 

Passport no.:

 

Name:

 

Signature:

 

 

 

 

 

Passport no.:

 

Name:

 

Signature:

 

 

 

 

 

Passport no.:

 

Name:

 

Signature:

 

 

 

 

 

Passport no.:

 

Name:

 

Signature:

 

·                  to sign any future Drawdown notice and Promissory Notes,
Selection Notice, Accession Letter, Resignation Letter (as described in schedule
1 to 4 of the Agreement).

 

·                  to take all action and/or to make or receive any declaration
which, in the opinion of the Attorney, appears to be necessary or useful to
consummate such agreements.

 

Sauer-Danfoss Inc.Danfoss A/S This Power of Attorney shall be in force until the
maturity date or until the Lender receives a written notice of termination or
amendment to this Power of Attorney, in each case duly signed by Authorised
Persons of Sauer-Danfoss Inc. as the “Original Borrower”, the “Guarantor” and
the “Parent”.

 

[Place and date]

 

 

 

 

Sauer-Danfoss Inc.

[SIGNATURES OF DULY AUTHORISED PERSONS]

 

40

--------------------------------------------------------------------------------